 L. M. BERRY AND COMPANYL. M. Berry and Company and United Food andCommercial Workers International Union,Local 1636, AFL-CIO.' Cases 12-CA-8443and 12-CA-8480January 25, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSZIMMERMAN AND HUNTEROn July 7, 1980, Administrative Law JudgeDonald R. Holley issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and the Re-spondent filed an answering brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and briefs and has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order, as modified herein.In L. M. Berry and Company2the Board foundthat the Respondent had violated Section 8(a)(5)and (1) since October 4, 1979, by refusing to bar-gain with the Union, which had been certified asthe collective-bargaining representative of the em-ployees in the same unit described in the 8(a)(5) al-legations of the instant complaint. Here, the Gener-al Counsel is alleging an 8(a)(5) violation and isseeking a Gissel3bargaining order-dating from theinception of the Respondent's unlawful conduct-as a remedy for the unfair labor practices commit-ted after the Union had attained majority status andhad demanded bargaining.The Administrative Law Judge dismissed the8(a)(5) allegation, finding in substance that sincethe Board had issued a bargaining order in Berry Ithe refusal-to-bargain issue here is moot. The Gen-eral Counsel excepts, contending that a bargainingorder is warranted here to ensure employees acomplete remedy for the Respondent's unfair laborpractices.We adopt the Administrative Law Judge's find-ings that the Respondent violated Section 8(a)(1) ofthe Act in several instances in this case. In furtheri The name of the Union, formerly Retail Clerks International Union,Local 1636, AFL-CIO, is amended to reflect the change resulting fromthe merging of Retail Clerks International Association and AmalgamatedMeatcutters and Butcher Workmen of North America on June 7. 1979.See L M. Berry and Company, 248 NLRB 1218 (1980).2 248 NLRB 1218. Hereinafter Berry 1.3 NL.R.B. v Gissel Packing Co., Inc., 395 U.S. 575 (1969).266 NLRB No. 9agreement with the Administrative Law Judge, wefind no merit in the General Counsel's contentionthat these violations warrant a further finding thatthe Respondent also violated Section 8(a)(5), or theissuance of a Gissel bargaining order. We do not,however, adopt the rationale of the AdministrativeLaw Judge that the refusal-to-bargain issue is mootbecause of our issuance of a bargaining order inBerry I. The finding of such a violation here wouldextend back to the date from which the Respond-ent was obliged to bargain. Rather, it is our opin-ion that the unfair labor practices found here arenot of sufficient magnitude as to impede a fair elec-tion following the application of the Board's tradi-tional remedies.While we do not consider the violations Re-spondent committed to be trivial, they are of nei-ther a nature or number indicating "the tendencyto undermine majority strength and impede theelection process."4In particular, the Respondentdid nothing to threaten the employment status orworking conditions of employees who supportedthe Union, or threaten any action in retaliation fora union victory. We therefore adopt the Adminis-trative Law Judge's dismissal of the 8(a)(5) allega-tion of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, L. M. Berryand Company, Tampa, Florida, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.' Gissel, supra at 614.DECISIONSTATEMENT OF THE CASEDONALD R. HOLLEY, Administrative Law Judge:Upon an original charge filed by the above-named Unionin Case 12-CA-8443, a complaint was issued on Febru-ary 13, 1979, alleging, inter alia, that L. M. Berry andCompany (herein called Respondent) had engaged incertain conduct which violated Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended (hereincalled the Act). Respondent filed a timely answer deny-ing that it had engaged in the unfair labor practices al-leged in the complaint. On January 30, 1979, the Unionfiled the charge in Case 12-CA-8480, and on February27, 1979, the Regional Director for Region 12 issued anorder consolidating cases, amendment to complaint, andamended notice of hearing, thereby consolidating Cases12-CA-8443 and 12-CA-8480 for hearing. The com-47 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaint amendment alleged that Respondent had refusedsince September 22, 1978, to recognize and bargain withthe Union concerning the wages, hours, and other condi-tions of employment of employees in an appropriate bar-gaining unit in violation of Section 8(a)(1) and (5) of theAct. Respondent filed timely answer denying that it hadviolated the Act as alleged. On June 8, 1979, Respondentfiled an amendment to answers in which it pleaded cer-tain affirmative defenses to the refusal-to-bargain allega-tions contained in the February 27, 1979, amendments tocomplaint.On June 11, 1979, Respondent filed a motion for par-tial dismissal or to continue hearing. Summarized, themotion averred a Board-supervised election had beenconducted among the unit employees involved herein onDecember 8, 1978, in Case 12-RC-5557; that the Unionwon the election; that Respondent had filed objections tothe election; that the General Counsel had indicated hesought a Gissel remedy in the instant cases; and that issu-ance of a bargaining order in the instant case would beimproper as a matter of law. The General Counsel filedopposition to Respondent's motion for partial dismissaland indicated at the outset of the hearing, which com-menced on June 18, 1979, that his request for a bargain-ing order was based, in part, upon post-election conductwhich would preclude the holding of a fair election inthe event the Employer's objections to the election weresustained. Respondent's motion for partial dismissal orcontinuance was denied at the commencement of thehearing.The matter was heard at Tampa, Florida, on June 18,19, and 20 and August 30, 1979. All parties were afford-ed full opportunity to participate and each filed a brieffollowing the close of the hearing.I judicially notice the fact that the Union was certifiedas the exclusive collective-bargaining agent of Respond-ent's employees in the bargaining unit described in thecomplaint on September 18, 1979, when certification ofrepresentative was issued in Case 12-RC-5557, and I fur-ther judicially notice that a complaint was thereafterissued in Case 12-CA-8853 alleging that Respondent hadviolated Section 8(a)(l) and (5) of the Act by refusing tohonor the certification.On November 14, 1979, Respondent moved that Istrike certain portions of the brief filed by the GeneralCounsel herein. Thereafter, by motion dated December14, 1979, Respondent moved that I dismiss the complaintissued in Case 12-CA-8853, or, in the alternative, con-solidate Case 12-CA-8853 with Cases 12-CA-8443 and12-CA-8480, as they all involved the same parties andthe issues were intertwined. The General Counsel filedopposition to Respondent's motions and moved that therecord herein be reopened to permit him to introduce inevidence: (1) the September 18, 1979, certification of rep-resentative in Case 12-RC-557; (2) a letter from theUnion to Respondent dated subsequent to the above-mentioned certification of representative; (3) Respond-ent's reply to the letter referred to in item (2); and (4)the complaint and notice of hearing issued in Case 12-CA-8853 on November 23, 1979. On January 18, 1980, Iissued a ruling on motions denying Respondent's requestthat Case 12-CA-8853 be consolidated with the instantcases; denying Respondent's motion to dismiss Case 12-CA-8853; denying the General Counsel's motion toreopen the record; and granting Respondent's motion tostrike those portions of the General Counsel's briefwhich referred to post-trial events other than issuance ofcertification of representative in Case 12-RC-5557.On April 17, 1980, the Board issued its Decision andOrder in L. M. Berry and Company, 248 NLRB 1218(1980), in which it granted the General Counsel's Motionfor Summary Judgment in Case 12-CA-8853. In sum,the Board found that Respondent had violated Section8(a)(1) and (5) of the Act since October 4, 1979, by re-fusing to bargain collectively with the Union as the ex-clusive bargaining representative of the employees in theunit described in paragraph 15 of the complaint in thiscase.In my view, the Board's Decision and Order in L. M.Berry and Company, supra, produces a situation whereinthe refusal-to-bargain issues in the instant case are moot.Accordingly, I will not make factual findings regardingthe refusal-to-bargain allegations contained in the instantcomplaint in this Decision, and I recommend that suchallegations be dismissed.I. JURISDICTIONIt is undisputed, and I find, that Respondent, L. M.Berry and Company, is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. STATUS OF LABOR ORGANIZATIONIt is admitted, and I find, that Retail Clerks Interna-tional Union, Local 1636, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.'111. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent, which is headquartered in Dayton, Ohio,is engaged in the business of selling telephone directoryadvertising in several States. Its Tampa, Florida, facilityis the only operation involved in this case.The record reveals that Respondent utilizes two typesof salesmen to sell ads which appear in the yellow pagesof telephone directories; i.e., premise salesmen, whophysically visit the premises of prospective customers,and telephone sales representatives, who sell ads by con-tacting prospective customers by telephone.During 1978, Respondent employed some 12 telephonesales representatives, most of whom were females, in itsTampa office. Prior to April 1978, the telephone salesrepresentatives were paid largely on a commission basisbut they received a small salary. In April, Respondentinstituted at the Tampa facility a different pay planwhich had previously been placed in effect at most of itsother sales locations. The new pay plan increased theweekly salary of telephone sales representatives, adjusted' The name of the Union has since been changed to United Food andCommercial Workers International Union, Local 1636. AFL-CIO. See LM. Berry and Company, supra.48 L. M. BERRY AND COMPANYthe commissions paid on sales, and changed the remu-neration arrangement on repeat sales.2From December 15, 1975, until November 2, 1978,Martha Ann Romines was the immediate supervisor ofthe 12 telephone sales representatives who were em-ployed by Respondent at its Tampa facility. As revealedby the record, most of the 12 telephone sales representa-tives voiced repeated complaints about the newly insti-tuted pay system subsequent to April 1978. On May 1,1978, Romines held a meeting with her subordinates andthen requested that they each prepare and submit to hertheir written observations or criticisms of the new paysystem. After complying with Romines' request, the tele-phone sales representatives continued during the periodApril-September 1978 to voice oral objections regardingthe new pay system to Romines. As will be discussedhereinafter, Romines indicated to the telephone sales em-ployees on September 20, 1978, that she had heardenough complaints about the new pay system and didnot want to hear any more. According to the employeeswho testified at the hearing, Romines' September 20statements led them to seek representation through theUnion.B. The Organization CampaignOn September 21, all 12 of the telephone sales repre-sentatives attended a union meeting at the Hawaiian Vil-lage Motel in Tampa. Eleven signed union authorizationcards and additionally signed a petition which indicatedthey desired to be represented by the Union.3Subse-quently, on September 22, union representatives Ellis andPrice took the cards to Respondent's Tampa office andthere requested that William Bray, Respondent's divisionmanager, recognize and bargain with the Union as therepresentative of its telephone sales representatives. Brayinformed the union representatives he would inform theDayton office of their request, indicating he did not haveauthority to act in the matter. Having failed to obtainvoluntary recognition, the Union filed a petition for anelection in Case 12-RC-5557 shortly after its representa-tives had visited the Tampa facility.C. The Alleged 8(a)(1) and (3) ViolationsThe General Counsel's complaint alleges that Re-spondent violated Section 8(a)(1) and (3) of the Act innumerous respects during the period extending from Sep-tember 18, 1978, to early 1979. Unlawful conduct is at-tributed to "Buddy" Smith, vice president; William H.Tripp, assistant vice president of personnel; William R.Green, southeastern territory manager; Harriet Burgess,supervisory trainer and temporary sales supervisor;Martha Ann Romines, sales supervisor; and Tom Sturtz,Florida division manager. It is uncontested, and I find,that each of the named individuals was an agent of Re-spondent and was a supervisor within the meaning ofSection 2(11) of the Act when they engaged in the con-2 The commission on some types of sales was increased and on othertypes decreased. Commission on repeat sales was placed on a deferredbasis: i.e., until the directory was closeda See G.C Exhs 3(a)-(k) and 4.duct described in the complaint.4The specific complaintallegations are summarized and discussed below:1. Romines' September 20 meetingParagraph 5 of the complaint alleges that Respondentviolated Section 8(a)(1) through the actions of Romineson September 20, 1978, as she then allegedly threatenedemployees with termination if they brought furthergrievances to her attention.Employee witnesses Mary Jo Downey, Carrie Price,and Russell Sisler gave testimony in support of the alle-gation. Downey testified that employee dissatisfactionwith a changed pay scale and with men working the ac-counts of telephone sales representatives had caused em-ployees to voice numerous complaints to Romines priorto September 1978. At a meeting held on what Downeyrecalls to have been September 18 or 19, she indicatedRomines informed the telephone sales representativesthat she was tired of hearing all the complaints and ifanyone had any further complaints they could just handin their resignation. Price testified that Romines, duringthe meeting under discussion, stated she was tired ofhearing complaints about the new pay system and shewas not going to listen to any more complaints or gripesand if employees had any more to write out their resig-nations before they came to her with them. Sisler merelyrecalled that Romines stated at the meeting that theywere to stop complaining and, if they did not, they wereto turn in their resignations before they did any morecomplaining.Romines was called by Respondent as a witness. Atthe outset of her testimony she indicated she now worksfor Dunn and Bradstreet rather than Respondent. Ro-mines indicated during her testimony that she held ameeting with all the telephone sales representativesexcept Edith Brand and Barbara Culbreath on September20 because her supervisors, Green and Bray, had com-plained to her that the Tampa facility was not meetingits sales objectives and the telephone sales representativeswere spending too much time at nonselling activitiessuch as breaks and extended lunch hours. Through Ro-mines, Respondent placed in evidence as its Exhibit l(a)a one-page document which indicates that the topics dis-cussed were:1. Work day is from 8:00 AM to 5:00 PM withone hour for lunch and two fifteen minute breakseach day.2. We have sales objectives to meet and deadlinesfor getting revenue closed.3. The salespeople have the potential to earn$15,000 plus but you don't achieve this by takinglong breaks, lunch hours, and sitting around com-plaining and talking negative all the time. Ask your-self what you can do for the company and not whatthe company can do for you. This company has of-fered you good hours, good working conditions,good pay and where else in Tampa can you go andmake this kind of money-you've got it easy.4 See G.C. Exh. I(e). In its answer. Respondent indicates "Buddy"Smith is its midwestern territory manager49 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Florida has one of the lowest % of increase tothe advertiser less rate than any other division inthe company.5. I intend to have the telephone sales dept. inFlorida meet their objective and if anyone feels thatthey cannot meet these standards they are to turn intheir resignations.6. That the company is looking into the pay planand in no way was it intended for anyone's pay tobe cut.7. If we are all in agreement, then let's work to-gether and see this dept. be #1 in the company.With specific regard to inviting those attending the meet-ing to hand in their resignations, Romines admitted shetold the employees she had "had it up to here" withgripes about the pay plan and commented that if theywere unhappy with the pay plan and did not feel theycould meet their sales objectives to hand in their resigna-tions.While the General Counsel's witnesses appeared to beattempting to recite their best recollection of one singlecomment made by Romines during the September 20meeting, none of them sought when testifying to describeall they could recall having been said at the meeting. Ro-mines described the meeting in considerable detail andrepeatedly contended that she invited employees to handin their resignations if they intended to engage in unpro-ductive activities rather than sales connected activities. Icredit her assertion that her resignation comment wasmade in the context she described and conclude that theGeneral Counsel has failed to prove that she threatenedto discharge any employee who sought thereafter tocomplain about the new pay plan.2. Alleged threat to close officeParagraphs 6(a) and (7) of the complaint allege that onOctober 24, 1978, and on a date in November 1978 Re-spondent threatened employees by informing them that ifthe office went union it would be closed down.The General Counsel sought to prove the allegationsdescribed through the testimony of employees Downey,Edith Brand, and Barbara Culbreath. Downey testifiedthat on October 24 William Tripp held a meeting whichshe attended together with Brand and employee VirginiaSmith. Respondent official William Green was present atthe meeting, but Tripp did the talking. According toDowney, Tripp put a diagram on the blackboard duringthe meeting indicating the alternatives in case the em-ployees selected the Union. Downey testified that two ofthe alternatives listed were: (1) There could be a strikeand (2) the office could close. Downey indicated Tripporally stated that if there was any harassment on the partof any employees, disciplinary measures would be taken.On direct examination, Brand acknowledged that she at-tended the October 24 meeting conducted by Trippduring which Tripp had a chart on the blackboard show-ing them what could happen if the Union got in. The al-ternatives she recalled were "that we could go on strike,the Tampa office could be closed, and so forth, ormoved ...." Brand admitted her recollection of themeeting was not very good, and she testified she was notsure whether the alternative of the office being closedwas on the chart or not. Culbreath testified that she re-called a meeting held by Tripp in September. She couldnot recall whether all telephone sales representatives at-tended one meeting or whether two meetings were held.She testified Tripp had a diagram on the board showingthe different ways "we" could go if the union came in,and she testified ". ..one of the alternatives that was onthis diagram on the board was that it could close downall together, and be changed to a different area."When he appeared as a witness, Tripp testified he metwith three groups of employees on October 24, the dayafter the hearing in the representation case, to explain toemployees what could happen from that point forth. Heproduced a page from a yellow legal pad which wasplaced in evidence as Respondent's Exhibit 3, indicatingit contained the diagram he had placed on the black-board before the three meetings. Tripp testified that fol-lowing the diagram he informed each group that a hear-ing had been held because the Company wanted premisesales personnel in the unit while the Union did not; thatboth sides would file briefs; that the Company wouldbegin its campaign; that the Union might withdraw; thatbefore the election the Company would be required togive the Union an Excelsior list-a list of the employees'names and addresses; that if the company won the elec-tion there would be fun; if the Union won the Companywould bargain in good faith; that bargaining could leadto settlement or a strike; that the Union could legallystrike over economics; and that the Company could per-manently replace economic strikers. Tripp stated that thediagram placed on the board did not contain any alterna-tive involving closing or moving the office. He testified,however, that at the first and perhaps the second meet-ing, but not the third, employees asked if the officewould be closed if the Union won the election. He testi-fied his response was:There are no present plans to close this office. Wewould never close the office because of union activ-ity. We never have. The only reason we wouldclose the office would be on the basis of economics.Employees Betty Parr and Virginia Smith were calledas witnesses by Respondent and each described the Octo-ber 24 meeting she attended. Both indicated the diagramplaced on the board contained nothing concerning clos-ing or moving the office. Parr indicated some employeein her group asked if the office could be closed. Shestated Tripp's reply was "We cannot close an office be-cause of union activities," and she stated she believed 'hesaid only for economic reasons.I credit Tripp's denial that he indicated during the Oc-tober 24 meetings that the Company would close theTampa office if the Union won the election. Tripp, Parr,and Smith were impressive witnesses while Brand andCulbreath admitted that their recollection of what oc-curred at the meetings they attended was poor. Downeywas an impressive witness, but I am convinced the dia-gram placed on the blackboard by Tripp contained noreference to closing the Tampa office.50 L. M. BERRY AND COMPANYAs no evidence was offered to prove the assertion thata similar threat was made by Respondent in November1978, I recommend that paragraphs 6(a) and (7) of thecomplaint be dismissed.3. Respondent's purchase of mealsParagraph 12 of the complaint alleges that from Octo-ber 23, 1978, forward Tripp, Green, Sturtz, and Burgesspurchased meals for employees to discourage them fromengaging in union activities.The record does, in fact, reveal that Respondent offi-cials named above took many, if not all, of Respondent'stelephone sales representatives to breakfast, lunch,and/or dinner during the election campaign.Elsewhere in the complaint, the General Counsel al-leges that the above-named Respondent agents and/orsupervisors engaged in specific violations of Section8(a)(1) while entertaining employees and members oftheir families or friends at breakfasts, luncheons, or din-ners. Consequently, I interpret the allegation to be onewherein the mere purchase of meals is alleged to consti-tute a violation. I find such contention to be withoutmerit. In Fashion Fair, Inc., et al., 157 NLRB 1645, 1646(1966), the Board held that campaign parties, absent spe-cial circumstances, are legitimate campaign devices. Thesame rule applies to cocktail parties and dinners. North-ern States Beef Inc., 226 NLRB 365, 367 (1976); and Del-champs, Inc., 244 NLRB 366 (1979).5I recommend thatparagraph 12 of the complaint be dismissed.4. The alleged threat of discharge on November 7Paragraph 8 of the complaint alleges that Sturtzthreatened employees with possible termination for en-gaging in union activities on November 7, 1978.The General Counsel relies upon the testimony of em-ployee Russell Sisler to establish the violation.The record reveals that Sturtz became Respondent'sdivision manager for the State of Florida on October 30,1978. Shortly thereafter, he held individual orientationinterviews with the telephone sales representatives tobecome acquainted with them, explain his goals, andurge them to work with him so the goals could beachieved. Sisler was asked what Sturtz said to himduring his individual interview and he described a con-versation in which Sturtz observed that employees werenot pulling together and he (Sturtz) wanted them tobecome organized and get things going the right way.Thereafter, without actually making an attempt to ex-haust Sisler's recollection of the conversation, the Gener-al Counsel handed him his pre-trial statement and causedhim to read a portion of it. Sisler then testified he hadasked Sturtz during the conversation what would happento the people that had been there so long if the Unionwere to lose the election. Sisler claimed Sturtz' replywas, "Well, if they conform to the company's standpoint,of course, there wouldn't be any problem, but if theycontinued to see things their way"-so to speak-"thathe would have to get rid of them."5 See also Lloyd A. Fry Roofing Companv. 123 NLRB 86, 87-89 (1959);and The Zeller Corporation, 115 NLRB 762, 764-765 (1956).Sturtz testified that he asked Sisler during the inter-view in question what was on his mind and Sisler repliedthat his biggest worry was that if the Union was voted inthat people that had signed with the Union would be ter-minated. Sturtz claims his reply was that he was beingsilly because the Company could not and would not firethem for that reason and further stated that "The onlyway you can get fired in this company since we are asales organization, is not to produce .... The telephonecompanies hire us to produce-to sell advertising, wehave quotas to meet .... The only people that get firedfrom this company are the people who consistently donot meet their quota objectives, because if we do notmeet the objectives we would no longer have a compa-ny." Sturtz indicated that several other employees askedsimilar questions when he interviewed them and hisreply was the same in those instances.I credit Sturtz' account of the conversation in questionas he was the more impressive witness. I recommend dis-missal of paragraph 8 of the complaint.5. Promise of promotionParagraph 6(c) of the complaint alleges that Tripp im-pliedly promised employees promotion on November 18,1978, to discourage them from engaging in union activi-ties.The General Counsel sought to prove the allegationthrough the testimony of employee Sisler who testifiedthat in mid-November Tripp took him, his mother, andhis girl friend to dinner at Bern's Steak House, a restau-rant of his choosing, and that Tripp observed duringdinner that he had progressed while with the Companyand he (Tripp) felt he had the potential to move up to amanagement position. The employee testified that Trippfurther indicated that he would have to move to pro-gress, and that Louisiana would be the best division forhim at the time.In view of the fact that the Union and the approachingelection were not mentioned during the above-describedconversation, it appears the General Counsel is urgingme to find the conversation in question was violativemerely because an employee's promotion potential wasdiscussed with him by a member of management duringan election campaign. I find no merit in the contentionand recommend that paragraph 6(c) of the complaint bedismissed.6. Threat of unspecified reprisals allegedly made byBurgessParagraph 10(b) of the complaint alleges that HarrietBurgess threatened employees with unspecified reprisalsif they supported the Union on December 3, 1978.The General Counsel sought to prove the allegationthrough the testimony of employee Edith Brand.The record reveals that Brand met Respondent's vicepresident, Buddy Smith, Burgess, and another individualat a Tampa airport motel on December 3 and the partythereafter had dinner at a yacht club and drinks at a bar.Brand testified that, after the group had finished dinner,Smith took her out by the pool and asked what the prob-lems were that "this" should have come about. She51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclaims she replied that it was mostly money, and hestated things could be straightened out; "you've got usdown here to talk to you." Brand indicated the groupthen went to a bar called Joe Murphy's and that Burgess,after a few more drinks, got quite into it about the Unionand said if the Union did not get in their pay would bechanged by March, but that was off the record. Brandtestified that, to emphasize her comment, Burgess said,"Don't you think I can do it?" When Brand said she didnot know, Burgess further exclaimed, "Well, believe me,I can do it."When she appeared as a witness, Burgess was notasked if she made the specific remarks attributed to herat Murphy's bar by Brand. Instead, she testified she re-called that Brand had made some comment about paywhile they were in the bar and claimed she replied,"Edith I don't understand why everybody is so con-cerned about the pay. You have been with us ...Edith,you've gone through it, and you know for a fact, thatwhenever we make a change maybe there are things thathave to be ironed out, but believe me, they have alwaysbeen corrected within a year." Burgess then explainedthat she had no authority to change a pay system, thatRespondent's marketing department makes recommenda-tions, and that final decisions are made only after ap-proval of the executive vice president of operations (RayEshelman), the chairman of the Board (Mr. Craig), andMr. John Berry.When Brand described the occurrences of December 3it appeared to me that she was honestly attempting tostate her best recollection of what had transpired. Smithwas not called as a witness during the hearing. His pool-side comments are discussed, infra. While Burgess infer-entially denied making the comments attributed to her byBrand, the employee appeared to be very certain whenshe described the barroom events. I credit Brand's ver-sion of the incident. Accordingly, I find that Respond-ent, through the December 3, 1978, comments made byBurgess, promised to change the pay plan applicable totelephone sales representatives if they voted against theUnion. B67. Alleged December 6 threatsParagraphs 9 and 10(a) of the complaint allege thatWilliam Green and Burgess, respectively, threatened em-ployees on December 6, 1978, by telling them Respond-ent would go to any length to ensure a union loss.The General Counsel failed to offer any testimony toprove that Green threatened any employee(s) as allegedin paragraph 9 of the complaint. I recommend that theallegation be dismissed. The alleged threat made by Bur-gess was described by employee Carrie Price. She testi-fied that she went to lunch with Smith and Burgess onDecember 6 at a Spanish restaurant in the Ybor City sec-tion of Tampa. Price testified that during the luncheonBurgess asked what some of the problems were andasked how they could be resolved. At one point, Priceclaims Burgess stated she would do anything and every-6 Since Burgess did not indicate what action, if any, would be takenregarding the pay plan if the employees voted in favor of union represen-tation, I refrain from finding she impliedly threatened "unspecified repri-sals" if employees supported the Union.thing she had to do to keep the Union out. Price claimsshe reacted by stating she felt that it was really too late;that things had gone too far to try to solve anything.Burgess did not expressly deny that she had askedPrice what the problems were and how they could be re-solved at the luncheon in question. Her version of theconversation was that Smith discussed his experienceswith the Company at some length; that Price discussedsome of her problems such as "charge backs"; and thatshe (Burgess) commented at some point that the Compa-ny did so much for its people that she could not under-stand what the employees wanted, hoped to gain, orneeded to gain. Burgess specifically denied that she madeany remarks to Price concerning the lengths she or theCompany would go to defeat the Union.I credit Price's version of the December 6 luncheonconversation as she was the more impressive witness.Accordingly, I find, as alleged, that Respondent violatedSection 8(a)(l) of the Act on December 6, 1978, as Bur-gess then threatened employees by stating she would doanything and everything she had to do to keep theUnion out.8. Sisler's refusal to talk to Respondent officialEschelmanParagraph 6(b) of the complaint alleges that Trippthreatened employees with unspecified reprisals for refus-ing to talk to representatives of Respondent about theUnion on December 7, 1978.The record reveals that employee Sisler played tenniswith Tripp and others during the evening of December7. At the conclusion of the game, Tripp told Sisler hewould like for him to meet with Eshelman, Respondent'sexecutive vice president of operations, who was interest-ed in talking to him about his future with the Company.Sisler declined and Tripp stated, "It's your future, kid."Patently, the evidence offered to prove the violationalleged is insufficient to accomplish that objective. I rec-ommend dismissal of paragraph 6(b) of the complaint.9. Solicitation of grievancesParagraph 11(a) of the complaint alleges that fromSeptember 22, 1978, forward Sturtz, Burgess, Tripp,Green, and Smith solicited employee grievances and im-pliedly promised to correct grievances of employees todiscourage their union activities.Paragraph I l(b) of the complaint alleges that Respond-ent resolved grievances submitted by employees pursuantto the acts and conduct described in paragraph 11(a) by(1) changing employees' supervisors, (2) taking steps tocorrect employees' account problems, (3) promising tolook into a new pay schedule which had reduced the payof employees, and (4) by generally recognizing thatproblems existed and changes needed to be made inorder to discourage the union activities of its employees.The General Counsel's specific contentions and therecord evidence revealing the pertinent acts and conductof the named Respondent officials is set forth below.52 L. M. BERRY AND COMPANYa. The Facts(I) Tom SturtzThe General Counsel contends that Sturtz solicitedand impliedly or actually resolved grievances on October4 and November 30, 1978.As indicated, supra, Sturtz individually interviewedeach of the telephone sales representatives upon becom-ing division manager at the end of October 1978. Therecord reveals such interviews were conducted on No-vember 10 and 20. Employees Downey and Sisler de-scribed their individual interviews, and employee Brandtestified that Sturtz participated in the settlement of agrievance she had voiced to Burgess in mid-October.Downey testified that she was called to Sturtz' officeon November 20. Downey's testimony, which was brief,was:Q. What did he say to you?A. He said that he recognized that we had prob-lems in the Florida division, and that we wereunder new management, and that things were goingto change, and that he wanted to get thingsstraightened out, and that if we all started-I be-lieve he used the example of a rowing team-if weall rowed together that we'd do much better.Q. Did he say anything else?A. Well, he said that, of course, with manage-ment-new management-with Miss Romines andMr. Bray being gone, that-that he felt one of thebasic problems was organization, and getting backon schedules, and that he would do what he couldto see that we would get back on schedule.Sisler was interviewed in early November as previous-ly indicated. The pertinent portion of his testimony,which was also brief, is:Q. Okay. And do you remember what, if any-thing, was the subject of the conversation?A. Well, he was talking more or less about get-ting the unit back into one organized thing-youknow-moving all together instead of pulling apartlike he felt we were at the time, and basically-youknow-Q. What specifically do you recall him saying?A. Well, he was-he told me that we had beenrowing against each other, so to speak, like peopleon the opposite side of a boat, we were going in abig circle, and basically we just weren't getting any-where that way, and that-you know-that was thereason that they had made changes as such, was be-cause of the fact that-you know-we weren't get-ting anywhere the way we were, so they madechanges in order to try and get us to move up-youknow-and get things going back the right way.Brand indicated during her testimony that she com-plained to Burgess in mid-October that several of her ac-counts had been taken over by premise salesmen therebycausing her a loss of commission. Burgess discussed thematter with Sturtz, and Brand was subsequently calledinto Sturtz' office where she was informed that the twoTallahassee accounts would be replaced by two accountsin the Fort Walton area.Sturtz testified that in each of the individual interviewshe was basically trying to tell the employees he wasmeeting with them to learn of any problems they had, hewas attempting to let them know more about himself andacquaint them with his goals so they could mutuallywork for the achievement of their goals. Respondent in-troduced as an exhibit an outline Sturtz said he followedwhen conducting the individual meetings. It is in therecord as Respondent's Exhibit 7 and provides:I WANT TO GET TO KNOW YOU INDIVID-UALLYI WANT YOUR INPUTS-LIKES-DISLIKES-SUGGESTIONSI CAN'T DO ANYTHING TO IMPROVEUNTIL I KNOW YOUR PROBLEMSOPEN LINES OF COMMUNICATIONOPEN DOOR POLICY(2) Harriet BurgessThe General Counsel contends Burgess solicited andimpliedly or actually resolved employee grievances onOctober 9, 23, and 30, 1978. He sought to prove the alle-gations through employee witnesses Downey, Price, andCuesta.Downey testified that on November 2 Burgess tookher, Brand, and Smith to breakfast in a private room at aTampa airport motel. She indicated that during thebreakfast Burgess took out a pad and pencil and wentaround the room asking each of the employees what shecould do to get rid of the problem. Smith and Downeymentioned specific account problems and Burgess alleg-edly promised to check them out and find out how tocorrect them. Downey testified that Burgess explainedduring the meeting that Ed Bray, their previous divisionmanager, had been offered a transfer but had declined itand decided to retire. Burgess also informed the employ-ees that Martha Romines, the Tampa telephone sales rep-resentative manager, would be leaving to go to FortMeyers as a premise sales representative. At some pointin the meeting, Downey claims Burgess asked each ofthe employees if they had any difficulty on prizes.Downey indicated she discussed the specific accountproblem she had brought to Burgess' attention during themeeting with her after the breakfast meeting and theymutually decided it was insignificant and Downey decid-ed to drop it.Price testified that, when Burgess first appeared at theTampa facility in late October 1978, she met with tele-phone sales representatives in their conference room and,after greeting employees individually, announced to thegroup that she had been sent down from Dayton "tostraighten out our situation, and that she had her creditcards and was here to wine and dine us ...." Priceclaims Burgess then stated the employees were to let her53 DECISIONS OF NATIONAL LABOR RELATIONS BOARDknow if they would like to go out with her and when.The second occasion described by Price was a luncheonmeeting which she attended in the Ybor City section ofTampa with Burgess and Buddy Smith on the Wednes-day preceding the December 8 election. Price testifiedthat during the luncheon Burgess asked her what someof the problems were and how they could be solved.Price replied she felt it was already too late and thingshad gone too far to try to solve anything. She claimsBurgess stated, at some point, "I will do anything andeverything to keep the Union out." On the day of theelection, Price and Burgess once again went to lunch.During lunch, Price claims Burgess asked her what itwas that they all wanted from them, and Price repliedthey just wanted to be treated fairly and did not wantthe men (premise salesmen) taking accounts from them.While Price claimed the Burgess "wine and dine"remark was made in a conference room, employeeCuesta testified that Burgess approached her work sta-tion the first day she was in the office and stated in thepresence of Virginia Smith, Rusty Sisler, and herself thatshe was there to find out exactly what had happened andshe was there to wine and dine them. Cuesta, who ad-mitted she could not recall the incident clearly, alsoclaimed Burgess stated at the time that they did not needa union; stated Respondent was a good Company; andasked why they had decided they needed a union.7Burgess indicated during her testimony that on themorning of October 23, she went directly to the confer-ence room at the Tampa office as Romines had sched-uled a training meeting for 8 a.m. As Burgess was greet-ing employees, she claims some unnamed employeeasked, "Well what are you doing here this time, haveyou come to wine and dine us like the union said youwould?"8She stated she took it as a joke and replied,"Well I don't have any money but I've got plenty ofcredit cards," and then informed the employees that shewas there basically to work with Martha Ann (Romines).(3) William TrippThe General Counsel contends that Tripp solicited andimpliedly promised to resolve or actually resolved em-ployees' grievances on October 23 and 30 and December7, 1978. Employee Price was the only witness whoclaimed that Tripp solicited employee grievances duringthe election campaign. Her uncontested testimony re-veals that Tripp took her, Culbreath, Sisler, Williams,and Frank Corrado to breakfast around the end of Octo-ber or the beginning of November and asked themduring breakfast what their problems were-why theyhad taken the steps they had taken. Tripp acknowledgedthat he discussed employee grievances and complaintswith employees during the election campaign, butclaimed that most complaints concerned pay problems.7 I do not credit this portion of Cuesta's testimony as she admitted herrecollection was poor, she erroneously recalled the conversation oc-curred in her work area rather than in the conference room, and her tes-timony was not corroborated by Price, Smith, or Sisler when they testi-fied.s On cross-examination, Burgess testified the unnamed employee mayhave been Sandy Williams because the comment was the type of thingSandy would say. Williams w*'as not produced as a witness. I creditPrice's version of the conversationHe testified that he discusses grievances and complaintswith employees almost every day as part of his job andhis discussions are conducted pursuant to Respondent'spolicy which is formalized in its personnel manual."(4) William GreenThe General Counsel contends that Green solicitedand impliedly promised to resolve or actually resolvedgrievances of employees on November 30, 1978.Employee Downey indicated during her testimonythat at a meeting held prior to December 6 Green statedthat he wished that the Company could have anotherchance to rectify whatever wrongs that had transpired.She claims she told Green, as she left the meeting, shethought his comment was one of the most sensible thingsthe Company had done and he suggested they shoulddiscuss the matter further. Thereafter, on December 6,Downey remained in the conference room after anothermeeting had been held and talked to Green. On that oc-casion, she testified he told her a union in Mr. Berry'sCompany was inconceivable, that this (union matter)could go on and on, that there would be objections,charges would probably be filed, there would be appeals,and there would just be a lingering problem that wouldgo on and on.When Green testified, he did not refute Downey'sabove-described testimony. He candidly admitted thathe, Tripp, Burgess, Sturtz, and Eshelman talked to em-ployees about their problems during the election cam-paign period, indicating that most of his discussions con-cerned the new pay plan.(5) "Buddy" SmithThe General Counsel contends that Smith solicitedand impliedly promised to resolve or actually resolvedemployees' grievances on December 3, 1978.Employee Brand indicated during her testimony thatwhen Burgess and Smith took her to dinner at the yachtclub on December 3, Smith asked her "what the prob-lems were," and when she responded "mostly money,"he stated: "You know, things can be straightened out."During the same conversation, she claims Smith com-mented, "Well, you've got us down here to listen toyou." "Buddy" Smith was not called by Respondent torebut Brand's testimony.b. AnalysisThe Board has held that, in the absence of an estab-lished program, the holding of meetings during a unioncampaign at which employees are encouraged to air theirgrievances or problems constitutes solicitation of thosegrievances and an implied promise of corrective action ifemployees will reject the union, thus violating Section8(a)(1) of the Act. Shulman's Inc. of Norfolk, 208 NLRB772 (1974), reversed on other grounds 519 F.2d 498 (4thCir. 1975); York Div., Borg-Warner Corporation, 229NLRB 1149, 1152-53 (1977). Moreover, even though anestablished practice of soliciting grievances is shown, theD Excerpts from such manual concerning communication with employ-ees were placed in the record as Resp. Exhs. 4 and 5.54 L. M. BERRY AND COMPANYBoard will find that grievance solicitation is unlawful ina union campaign situation if high-ranking company offi-cials who would not otherwise be soliciting employeegrievances engage in such activity. The Stride Rite Cor-poration, 228 NLRB 224, 224-225 (1977).Applying the foregoing to the facts summarized above,I conclude that Sturtz' interview of employees Downey,Sisler, and Brand presents a situation wherein a localmanagement official engaged in solicitation pursuant toan established practice. Sturtz has managed numerousRespondent facilities, and he claims he has followed es-sentially the same pattern each time he was placed incharge of a new group of employees. It is readily appar-ent that his major objectives, when conducting individu-al interviews, were to introduce himself, become ac-quainted with the employees individually, and urge themto cooperate with him to permit their mutual accom-plishment of the tasks they were expected to accomplish.I find that Respondent did not, through Sturtz' conductduring the individual interviews, violate the Act as al-leged.With respect to Brand's complaint-that premise sales-men had wrongfully taken over two of her accounts-Inote the record fails to reveal that Burgess or Sturtz so-licited that complaint. To the contrary, Brand indicatedshe complained to Burgess about the matter. The viola-tion alleged occurs when a complaint is solicited, undercircumstances wherein it is promised or can be inferredthat the employer will receive the complaint with an in-tention of resolving it if possible. That situation is notpresented by the Brand complaint, and I find that Sturtzdid not engage in unlawful conduct when he resolvedthe complaint.As Burgess is a high-ranking Respondent official andshe pointedly indicated she was engaging in solicitationactivities at the early November breakfast meeting and atthe two luncheon meetings held with employee Price tokeep the Union out, I find that Respondent violated Sec-tion 8(aXl) as alleged through her actions on the occa-sions described. Although the General Counsel allegedthat Respondent violated Section 8(a)(l) by forcing Brayto retire and by transferring Romines, I note that Bur-gess merely informed employees Downey, Brand, andSmith at their breakfast meeting that Bray had beenasked to transfer but had opted to retire and she merelyindicated that Romines was being transferred without in-dicating that either action was taken to resolve employeecomplaints. Accordingly, I find that the General Counselhas failed to prove that Respondent caused Bray to retireor transferred Romines in such a manner to violate Sec-tion 8(a)(l) as alleged.It is undisputed that Tripp, Green, and Smith are high-ranking Respondent officials who were sent to Tampa toparticipate in the Company's election campaign. Withoutcontroverting the employee testimony described above,Respondent contends I should not find that the solicita-tion engaged in by these officials violated the Act asthey were engaged in such activities pursuant to pub-lished company policy.10 In addition, with regard to10 See Resp. Exhs. 4 and 5.Tripp's grievance solicitation activities, Respondentclaims he regularly solicits employee grievances in theperformance of his personnel functions and the existenceof an election campaign should not prevent him fromperforming his normal duties. I find such contentions tobe without merit as the record clearly reveals that eachof Respondent officials named indicated when solicitingemployee grievances that the purpose of the solicitationwas to ascertain why the employees sought union repre-sentation or they indicated clearly that they wanted toremedy employee complaints to keep the Union out. Ifind, as alleged, that through Tripp's late October orearly November breakfast conduct, Green's conductduring the employee meeting and private meeting de-scribed by employee Downey, and Smith's poolside con-versation with employee Brand, that Respondent solicit-ed employee grievances in circumstances wherein the so-licitor impliedly or expressly indicated such grievanceswould be favorably received to encourage employees towithdraw their support from the Union. Such conductviolates Section 8(aXl) of the Act.A further grievance related contention remaining fordiscussion is the General Counsel's assertion that Re-spondent violated Section 8(aX1) and (3) of the Act byresolving grievances of employees by changing employ-ees' supervisors, taking steps to correct employees' ac-count problems, promising to look into the new payschedule, and "by generally recognizing that problemsexisted and changes needed to be made.""The only evidence offered to prove the supervisorychange allegation is that evidence which reveals thatBurgess informed employees that Bray chose to retirerather than transfer and that Romines was being trans-ferred to a premise sales position. As indicated, supra, Iconclude that such evidence is insufficient to establishthe violation alleged.The record reveals that two employee grievances wereresolved: Brand was given two accounts by Sturtz to re-place two of her accounts taken by premise salesmen;and Burgess discussed an account complaint voiced byDowney at the motel breakfast meeting with the employ-ee and they mutually decided the complaint was insig-nificant and no remedial action was required. As indicat-ed, supra, I find that Burgess and Sturtz did not engagein unlawful conduct when they resolved Brand's griev-ance which was not unlawfully solicited. As I havefound that Burgess unlawfully solicited employee griev-ances at the breakfast meeting attended by Downey, itnaturally follows that Burgess engaged in further con-duct violative of Section 8(aX1) when she subsequentlysought to remedy the account grievance aired byDowney at the meeting, and I so find.Presumably, the General Counsel relies upon Brand'stestimony concerning the Murphy bar incident to estab-lish the unlawful promise to look into the new payschedule. I have found, supra, that Respondent violatedthe Act through Burgess' comments made during the barconversation.' See par. 1(b), G.C. Exh. I(c).55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving specifically found that various Respondent of-ficials solicited employee grievances in an unlawfulmanner, I see no need to discuss the General Counsel'sgeneral contention that Respondent violated Section8(a)(l) and (3) by "generally recognizing that problemsexisted and changes needed to be made in order to dis-courage the union activities of its employees."10. The alleged wage increaseParagraph 13 of the complaint alleges that Respondentgave its employees a wage increase on December 8,1978, to discourage them from voting for the Union, andthat it withdrew the wage increase on December 11,1978, because employees had selected the Union as theirbargaining representative.The record reveals that Respondent maintains its payrecords for all employees at its Dayton, Ohio, headquar-ters where pay-related information is processed with theaid of a computer. At Christmastime in 1977, the com-puter malfunctioned and the Tampa telephone sales rep-resentatives received checks for less than the amountsthat were actually due them. Some 5 days before the lastpay before Christmas in 1978, the computer malfunc-tioned once again. Burgess testified that, when shelearned the computer was inoperable, she calculated thecommissions due to Tampa personnel manually andtransmitted such information to the Dayton office.Thereafter, Dayton personnel added the figures suppliedby Burgess to figures which had been entered in thecomputer before it malfunctioned, and when the employ-ees' checks arrived in Tampa on the morning of Decem-ber 8, 1978, all employees were overpaid by amountswhich varied from approximately $300 to $600. Al-though several employees informed Burgess prior to theafternoon election on December 8 that they had beenoverpaid, the reason for the overpayment was not ex-plained to them until Monday, December 11, when Bur-gess contacted Dayton and learned what had happened.The telephone sales employees were permitted to keepthe moneys they were paid on December 8, but were in-formed that the overpayment would be deducted fromtheir next two paychecks. The record reveals that com-puter breakdown resulted in issuance of paychecksthrough a local bank on an occasion shortly before thehearing of the instant case.It is clear, and I find, that Respondent's telephonesales employees were overpaid due to honest error onDecember 8, 1978. While they were required to repaythe amount they were overpaid during the next two sub-sequent pay periods, the record fails to reveal that anyemployee was informed that repayment was required be-cause the employees had selected the Union as their bar-gaining representative. In the circumstances described, Ifind that the General Counsel has failed to prove thatemployees were given a raise to discourage them fromvoting for the Union and he has failed to prove that araise was taken away from them because they selectedthe Union as their bargaining representative. I recom-mend that paragraph 13 of the complaint be dismissed.11. Exclusion of telephone sales representativesfrom Christmas partyParagraph 14 of the complaint alleges that Respondentrefused to invite Tampa telephone sales representativesto a 1978 Christmas party at which gifts were distributedto employees in retaliation for their support of theUnion. l 2While Respondent official Tripp testified Respondenthas no definite policy regarding Christmas parties, em-ployee Brand testified, without contradiction, that aChristmas party attended by telephone sales representa-tives and other employees had, prior to 1978, been heldat the Tampa office during each of the 14 years she hasbeen employed at that location. Burgess indicated thatshe and Sturtz decided in December 1978 that the cleri-cal and art employees in the Tampa office deserved aChristmas party. Sturtz testified that he wanted to give aparty for this particular group of employees as a gestureof thanks for their patience in tolerating the turmoil anddisruption in the office caused by the union election cam-paign. It is undisputed that the telephone sales repre-sentatives were not invited to the party and that thoseattending were given inexpensive gifts; i.e., females weregiven small pins called tie tacs which had a yellow pageemblem on them and males were given ties which had ayellow page emblem on them. The record reveals thatRespondent's vice president, Eshelman, provided thegifts, which were valued at $2 to $6, indicating he de-sired that they be given to the art and clerical employeesas a remembrance of his experiences with them. Afterthe original charge was filed in the instant case, the tele-phone sales representatives were given tie tacs and tieslike those previously given to other employees. Therecord reveals Respondent had not engaged in a practiceof giving employee Christmas gifts prior to 1978. Ro-mines and employee Williams testified customers werehard to reach during the Christmas period and employeedisinterest in Christmas parties or luncheons was shownin the past as many telephone sales representatives tookvacations during the Christmas holidays.Respondent contends the absence of evidence whichwould show that telephone sales employees were not in-vited to the 1978 Christmas party because they selectedthe Union as their bargaining representative precludes afinding of violation. I find no merit in such contention.The instant record reveals that Respondent, through itshigh-ranking officials, including Eshelman, who directedthat gifts be given to only clerical and art employees atChristmas, vigorously opposed the Union during theelection campaign conveying the impression that theywere willing to accommodate telephone sales employeesby eliminating sources of dissatisfaction which hadcaused them to seek union representation in the first in-stance. Patently, the decision to exclude them from aChristmas function which they had been invited toattend during the 14 preceding years several weeks afterthey elected the Union as their bargaining representativereveals a marked change in attitude on the part of Re-spondent's officials. In the circumstances, I am com-I2 The party was actually a luncheon.56 L. M. BERRY AND COMPANYpelled to infer that Respondent's management officialsdecided to exclude telephone sales representatives fromparticipation in the Christmas function under discussionand to refrain from giving them tie tacs and ties whichcontained the company yellow page emblem becausethey had supported the Union in the December 8 elec-tion. Accordingly, I find that by engaging in such actionRespondent violated Section 8(a)(1) of the Act.'3CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. By engaging in the conduct described in section III,above, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) of the Act.3. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5. Respondent has not engaged in the other unfairlabor practices alleged in the complaint, except to theextent herein specifically found.THE REMEDYIn order to effectuate the policies of the Act, I find itis necessary, and recommend, that Respondent be or-dered to cease and desist from the unfair labor practicefound herein, and from interfering with, restraining, orcoercing its employees in any like or related manner. Ishall ordered that the usual notice be posted.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'4The Respondent, L. M. Berry and Company, Tampa,Florida, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening employees by stating it will do any-thing and everything necessary to discourage their par-ticipation in union activities.(b) Unlawfully soliciting and resolving employeegrievances to cause employees to abandon their supportfor United Food and Commercial Workers InternationalUnion, Local 1636, AFL-CIO, or any other labor orga-nization.(c) Punishing our telephone sales employees by exclud-ing them from participation in Christmas functions be-cause they selected the Union as their exclusive collec-tive-bargaining agent.1' While the conduct described arguably violated Sec. s(a)3) of theAct, I refrain from deciding that issue as an 8(aXl) remedy will, in myopinion, suffice.i, In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isfound necessary to effectuate the purpose of the Act:(a) Post at its Tampa, Florida, facility, copies of the at-tached notice marked "Appendix."15 Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by Respondent's au-thorized representative, shall be posted by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order whatsteps Respondent has taken to comply herewith.15 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT do anything that interferes withthese rights. More specifically,WE WILL NOT threaten employees by stating wewill do anything and everything necessary to dis-courage their participation in union activities.WE WILL NOT unlawfully solicit and resolve em-ployee grievances to cause employees to abandontheir support for United Food and CommercialWorkers International Union, Local 1636, AFL-CIO, or any other labor organization.WE WILL NOT punish our telephone sales em-ployees because they selected the Union as their ex-57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclusive bargaining agent by excluding them fromparticipation in Christmas functions.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed under Section7 of the Act.L. M. BERRY AND COMPANY58